In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00032-CV




       IN THE INTEREST OF A.M.G., A CHILD




        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 85846




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       This is an accelerated appeal from an order terminating Mother’s parental rights to A.M.G.

Julie Vrooman is the official court reporter for the 354th Judicial District Court, and Michael

Hurley reported the actual trial of this matter. Appellant recently filed a motion with this Court

advising that several pretrial hearings had not been transcribed and filed as part of the record in

this matter and asking that we assist in obtaining that record. The briefing deadline previously set

in this matter is hereby withdrawn.

       Vrooman, as the official court reporter, is responsible for ensuring that the record is timely

transcribed and filed, even when substitute reporters are involved in reporting portions of the

proceedings. Given the accelerated nature of this appeal, we hereby order Vrooman to file the

complete appellate record with this Court within ten days of the date of this order, or on or before

May 3, 2019.

       Vrooman is admonished that, if the complete reporter’s record is not filed on or before the

close of business on May 3, 2019, we may begin contempt proceedings against her to show cause

why she should not be held in contempt of this Court for failing to obey its order.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: April 23, 2019




                                                 2